Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 11, 2022

                                    No. 04-22-00424-CV

                     UNITED INDEPENDENT SCHOOL DISTRICT,
                                   Appellant

                                              v.

                                    Patricia Y. MAYERS,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2021-CVH001030-D1
                            Honorable Joe Lopez, Judge Presiding


                                       ORDER
       Appellant’s brief is currently due August 17, 2022. On August 10, 2022, appellant filed
an unopposed motion requesting an extension of time to file the brief until September 6, 2022.
After consideration, we GRANT the motion and ORDER appellant to file its brief by
September 6, 2022.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court